Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Nash M. Zogaib (Reg. No.: 68,304) on February 24, 2021, authorized the following examiner’s amendment to be entered.

AMENDMENTS TO THE CLAIMS
Pleas amend claim 29 and claim 40 as follows:

29.  (Currently Amended). Anon-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors of an in-vehicle computation system result in performing operations comprising:
determining an in-vehicle computation system is powered by a vehicle ignition system;
downloading, from a central server, a task associated with an entrusting entity based on the in-vehicle computation system being powered by the vehicle ignition system before a mobile device associated with the entrusting entity downloads the task from the central server;
storing the task in a storage associated with the in-vehicle computation system;

identifying a digital certificate received from a device associated with the entrusting entity; 
performing the task based on the digital certificate; and 
causing to send feedback information to the central server associated with performing the task.

40. (Currently Amended) The method of claim 39 [[37]], wherein the calendar receives push notification associated with the task.

Reason for allowance
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding  persuasive argument remarks in correspondence filed on December 18, 2020, through examination of the claims with search and further proposed examiner’s amendment to claim 29, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having particular features have been found in condition for allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/TECHANE GERGISO/Primary Examiner, Art Unit 2494